DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SHO # 09-011
September 24, 2009

Dear State Health Official:
As you may be aware, on July 24, 2009, Secretary Kathleen Sebelius renewed the declaration
that a public health emergency exists nationwide involving novel influenza A (2009 H1N1),
which will be referred throughout this document as 2009 H1N1. This declaration, first initiated
on April 26, 2009, was made under the authority of section 319 of the Public Health Service Act.
While this Secretarial declaration has no direct impact on the Medicaid program or the
Children’s Health Insurance Program (CHIP), the declaration supports a number of Federal
emergency response activities and underscores the importance of ensuring that States are
reviewing the operation and management of their Medicaid and CHIP programs to ensure that
beneficiaries receive health care services related to 2009 H1N1 influenza effectively, efficiently
and in the most appropriate settings. This letter provides guidance to States regarding these
matters. This letter covers the following topics:
I.
II.
III.
IV.
V.
VI.
VII.
VIII.

Vaccination Funding and Vaccine Administration
Presumptive Eligibility
Beneficiaries with Suspected or Confirmed 2009 H1N1 Influenza
Provisions for Beneficiaries Receiving Services Through Managed Care Entities
People Receiving Home and Community-Based Waiver Services and State Plan Services
Health Care Workforce Planning
Administrative Funding for Activities Related to Education and Outreach
Emergency Medical Services Under Section 1903(v) of the Social Security Act

In addition to this guidance, the Centers for Medicare & Medicaid Services (CMS) will be
available to provide ongoing technical assistance to States and will be offering an expedited State
plan amendment (SPA) review/approval process when States request necessary modification(s)
to their State plans related to 2009 H1N1. For up-to-date information about Federal emergency
response and related activities during the period of this 2009 H1N1 influenza public health
emergency, States, Medicaid and CHIP providers are directed to the Federal Government’s Web
sites at www.flu.gov and www.cdc.gov/h1n1flu/guidance.
In general, the coverage and other issues discussed below apply to all full-benefit Medicaid
beneficiaries (including those whose benefits are funded through CHIP/Medicaid expansion
programs). These are also applicable to beneficiaries in separate CHIP programs and the letter

Page 2 – State Health Official
identifies circumstances in which beneficiaries in separate CHIP programs are treated differently
than Medicaid beneficiaries.
I.

Vaccination Funding and Vaccine Administration

The 2009 H1N1 vaccine is currently in clinical trials. The two Federal Web sites referenced
above, www.flu.gov and www.cdc.gov/h1n1flu/guidance will have the most up-to-date
information about the vaccine.
(A)

High-priority Populations

The Advisory Committee on Immunization Practices (ACIP) and the Centers for Disease
Control and Prevention (CDC) have identified the following target groups to receive the
2009 H1N1 vaccine when it becomes available in mid-October 2009:
•

Pregnant women because they are at higher risk of complications and can potentially
provide protection to infants younger than 6 months of age who cannot be vaccinated;

•

Household contacts and caregivers for children younger than 6 months of age
because younger infants are at higher risk of influenza-related complications and
cannot be vaccinated. Vaccination of those in close contact with infants less than 6
months old might help protect infants by “cocooning” them from the virus;

•

Healthcare and emergency medical services personnel because they are at very
high risk of exposure to the new H1N1 virus and because infections among healthcare
workers can be a potential source of infection for vulnerable patients. Also, increased
absenteeism in this population could reduce healthcare system capacity;

•

Children from 6 months through 18 years of age because we have seen many cases
of novel 2009 H1N1 influenza in children and they are in close contact with each
other in school and day care settings, which increases the likelihood of disease
spread;

•

Young adults 19 through 24 years of age because we have seen many cases of
novel 2009 H1N1 influenza in these healthy young adults and they often live, work,
and study in close proximity, and they are a frequently mobile population; and,

•

Persons aged 25 through 64 years who have health conditions associated with
higher risk of medical complications from influenza.

(B)

Vaccine Funding and Vaccine Administration

The vaccine itself will be purchased by the Federal Government. Information about
vaccine distribution can be found on the CDC Web site at
http://www.cdc.gov/H1N1flu/vaccination/statelocal/centralized_distribution_qa.htm.

Page 3 – State Health Official
While the vaccine will be free, providers will be allowed to charge a fee for the
administration of the vaccine. Medicaid and CHIP programs will be responsible for
covering the administration fee for eligible populations. States are encouraged to review
the vaccine administration fees outside of the Vaccines for Children (VFC) program to
ensure they are adequate to provide broad access to the 2009 H1N1 vaccine.
•

While the purchase and distribution of the 2009 H1N1 vaccine will be outside of the
purview of the Vaccine for Children program, States will still be required to
reimburse the administration fee for the 2009 H1N1 vaccine for individuals under the
age of 21 as part of the Medicaid Early and Periodic Screening, Diagnostic and
Treatment program (EPSDT). Under the Medicaid EPSDT benefit, individuals under
age 21 are entitled to vaccine coverage as recommended by ACIP, with payment for
the vaccine and vaccine administration as specified in the State plan. In addition,
States are required to inform all individuals under the age of 21 who have been
determined to be eligible for Medicaid of the availability of EPSDT services
including the need for age-appropriate immunizations against vaccine preventable
diseases. Informing should also include a discussion of the benefits of preventive
services and how to obtain those services. States may target “at risk” groups for
specific informing (e.g., pregnant woman).

•

For children covered in a separate CHIP program, coverage of ACIP-recommended
vaccine administration is a requirement of well-baby and well-child care.

•

For adults in the Medicaid program, 2009 H1N1 vaccine administration is a covered
service when furnished by a participating provider under a “mandatory” section
1905(a) Medicaid benefit. Since hospital, physician and federally qualified health
center/rural health clinic (FQHC/RHC) services are mandatory Medicaid benefits,
2009 H1N1 vaccine administration would be a covered service when provided by
these participating providers. States should carefully review their State plans, and if
necessary, submit State plan amendments to remove barriers to non-provider
participation, and allow coverage of adult 2009 H1N1 vaccine administration by
providers in settings that are considered “optional” Medicaid benefits (e.g.,
freestanding clinics, independent licensed non-physician practitioners). States should
also review their State plan payment methodologies to ensure appropriate payment
for vaccine administration. An expedited SPA review process is available.
The Department of Health and Human Services is providing more than $1 billion to
States for vaccine administration. States should ensure that Medicaid and other
Federal funding sources are appropriately coordinated to prevent duplicate payments.

States should encourage Medicaid and CHIP enrollees to present eligibility information
to vaccination and treatment sites to facilitate appropriate billing.
(C)

Roster Billing for 2009 H1N1 Vaccine

Page 4 – State Health Official
Roster billing can substantially lessen the administrative burden on providers by allowing
them to submit one claim identifying all eligible Medicaid and CHIP beneficiaries that
receive the 2009 H1N1 vaccine on a given day. While we recognize that this could place
additional administrative burdens and costs on the States if they have not previously
designed their system to process roster billings, we encourage States to examine their
ability to modify their systems and processes to accommodate roster billing for 2009
H1N1 vaccines, and any future mass immunization programs. The costs for
implementing system changes and operations would qualify for the enhanced rate
associated with the operation of the Medicaid Management Information System.
(D)

2009 H1N1 Vaccine HIPAA-Compliant Codes

CPT 90465-90474 are codes for vaccine administration. For coding (identifying) the
2009 H1N1 vaccine, States may wish to use the current CPT code 90663, which is a
generic code for pandemic influenza virus vaccine.
(E)

Providing Vaccinations in Additional Settings

To the extent that States have not done so already, States are encouraged to expand
coverage for vaccine administration to a range of providers and settings, including nontraditional care sites, in order to efficiently and effectively provide vaccinations to large
numbers of Medicaid and CHIP beneficiaries. These could include walk-in clinics at
retail stores/outlets/pharmacies and school-based health centers/clinics. Other ways for
States to consider expanding their capacity to cover/provide mass vaccinations would be
to establish clinics under physician direction at schools. Note that Federal requirements
pertaining to clinic services at 42 CFR 440.90 require that services be provided “under
the direction of a physician.” Physician direction can be met, in the case of vaccinations,
through standing orders provided by the physician or other forms/mechanisms of indirect
physician direction/supervision where the physician is not necessarily on-site. The
physician must, however, assume professional responsibility for the service/vaccinations
provided by those under his/her direction and be readily available for
direction/consultation.
Depending on the State’s current State Medicaid or CHIP plan, a SPA may be required to
effectuate some of these options to expand provision of and access to 2009 H1N1
vaccinations. CMS will assure that such SPAs are acted upon promptly and
expeditiously.
II.

Presumptive Eligibility

Many of the individuals who are in priority categories for receiving 2009 H1N1 vaccinations are
uninsured children and pregnant women who are eligible for Medicaid or CHIP but not enrolled.
States have the option to provide Medicaid and CHIP services during a presumptive eligibility
period. Presumptive eligibility provides immediate coverage to an individual while a formal
eligibility determination is being made. Because of the time required to apply and to complete a
determination for a child or pregnant woman, presumptive eligibility ensures that care is not

Page 5 – State Health Official
delayed while the individual is going through the eligibility determination process. In order to
assure prompt diagnosis and treatment of 2009 H1N1 influenza cases, CMS encourages States to
amend their Medicaid or CHIP State plans to provide a period of presumptive eligibility for
children and pregnant women. States may not limit the populations of children and pregnant
women to whom this option is applied (e.g., only to individuals with suspected or confirmed
2009 H1N1 influenza), except to define the income and ages of children (not to exceed age 19)
to whom this option is applied. States may, however, limit the categories of entities it will
permit to determine presumptive eligibility.
Under a presumptive eligibility option, qualified providers or other entities designated by the
State determine presumptive eligibility based on preliminary information about the individual’s
family income. Payment to providers and Federal financial participation to the State is assured
for services provided during the presumptive eligibility period. Federal requirements at sections
1902(a) and 1920 of the Act specify that States may provide ambulatory prenatal care during a
presumptive eligibility period for pregnant women.
Under CHIP, requirements for States to offer CHIP coverage during a presumptive eligibility
period for pregnant women can be found at section 2112(c) (as added by the Children’s Health
Insurance Program Reauthorization Act of 2009). States that offer coverage to children during a
presumptive eligibility period are required to offer full Medicaid or CHIP coverage to children
under age 19. Requirements for children are specified at sections 1902(a) and 1920A of the Act
for Medicaid and at section 2107(e)(1)(D) for CHIP. The Medicaid implementing regulations
can be found at 42 CFR 435.1100-1102 and the CHIP requirements related to presumptive
eligibility are at 42 CFR 457.355. States with questions about implementing the option for
presumptive eligibility in their Medicaid and/or CHIP program may contact CMS for technical
assistance.
III.

Beneficiaries with Suspected or Confirmed 2009 H1N1 Influenza
(A)

Services

Full-benefit Medicaid and CHIP beneficiaries (adults and children) who are symptomatic
with suspected or confirmed 2009 H1N1 influenza are entitled to be covered for
medically necessary evaluation and services, including diagnostic testing, treatment and
emergency care. These services are covered in a number of ambulatory and other
settings that States are required to cover as part of the Medicaid and CHIP benefit
packages. For Medicaid, these mandatory services include laboratory, hospital,
physician, and FQHC/RHC services. For separate CHIP programs, services are
determined by the health benefits coverage option that the State has elected. In both
programs, mandatory treatment settings would include emergency room or hospital
inpatient settings when appropriate for severe symptoms and complications of 2009
H1N1 influenza (e.g., for pneumonia and serious/life threatening conditions related to
2009 H1N1).
Under EPSDT services, Medicaid children under age 21 are entitled to coverage for any
medically necessary diagnostic and treatment service that the State could elect in its
approved State Medicaid plan, even if the State has not so elected for other Medicaid

Page 6 – State Health Official
beneficiaries. This would include services provided in additional settings that may not be
available to adults under the State plan. Sections (E) and (F) below discuss how States
can assure that services are available in alternative care settings.
(B)

Standards of Care/Medical Necessity

During the period of this 2009 H1N1 influenza public health emergency, States,
Medicaid and CHIP providers, including physicians and hospitals, are directed to the
Federal Government’s Web sites at www.flu.gov and www.cdc.gov/h1n1flu/guidance for
the most up-to-date information to assist them in making medical necessity
determinations and in providing services consistent with a professional level of care.
States, Medicaid and CHIP providers are directed to these Web sites since they contain
relevant, current information and standards of care for providers (and others) pertaining
to 2009 H1N1 influenza.
(C)

Cost Sharing for Covered Services

Copayments may serve as a deterrent to seeking timely care. Sections 1916(a)(2) and
1916A(b)(3)(B) of the Act, and 42 CFR 447.53(b) specifically exclude certain services
from payment of a deductible, cost sharing or similar charge. These services include
those provided to children under 18 years, pregnant women and emergency services. For
beneficiaries in separate CHIP programs, under section 2103(e) of the Act, States may
not impose cost sharing for children or pregnant women for preventive services, such as
well-baby and well-child care which, as described in 2103(c), includes age appropriate
immunizations such as 2009 H1N1.
(D)

Prior Authorization for Drugs

Since the prompt use of antiviral drugs is generally medically necessary to be effective,
CMS urges States not to require prior authorization for antiviral medications or other
medications necessary to treat 2009 H1N1 influenza.
Where these drugs are prior authorized, the law requires that there must be a system in
place to provide a response to a prior authorization request within 24 hours of the request,
and the State must provide the dispensing of at least a 72-hour supply of a covered
outpatient drug in an emergency situation as defined by the Secretary. The CDC
recommends that a full 5-day treatment course of antivirals be prescribed and dispensed
immediately for suspected 2009 H1N1 cases for those patients who are severely ill
(hospitalized) and those patients who are ill with influenza-like illness and who are at the
high-risk for influenza related complications among high-risk populations or with serious
illness.
(E)

Providers

To ensure access to care, States may consider reaching out to new providers to participate
in the Medicaid program. In order to furnish and bill for services provided to Medicaid
and CHIP beneficiaries, providers must enroll in the Medicaid and/or CHIP program.

Page 7 – State Health Official
This is done through the execution of an agreement between the State and the provider.
Federal Medicaid regulations at 42 CFR Part 431 describes basic Federal requirements
which must be met in such an agreement between the State and its providers. However,
States are given broad discretion to include/impose additional requirements on providers
in order to enroll in the program. Sometimes these additional requirements are quite
lengthy and processing provider applications takes a long time. Therefore, we encourage
States to consider streamlining provider applications to ensure that providers can provide
2009 H1N1-related services and can enroll promptly.
(F)

Care Sites

To address the threat of the 2009 H1N1 influenza virus and ensure that the health care
delivery system is appropriate to meet beneficiary needs, CMS encourages State
Medicaid agencies to not only work with public health departments and other entities
coordinating plans, but also to consider their options for expanding the sites where
Medicaid and CHIP beneficiaries who are symptomatic and require 2009 H1N1
influenza-related services can receive care on an outpatient, ambulatory care basis.
Medicaid and CHIP-funded care for eligible individuals with mild to moderate symptoms
of 2009 H1N1 flu is available at clinics, physician offices, and FQHCs/RHCs. Such care
could also be provided at alternate sites, as long as Federal and State requirements are
met.
One of the goals of expanding capacity for providing appropriate ambulatory
care/services is to divert individuals, including Medicaid and CHIP beneficiaries, who
might otherwise utilize the emergency room, to more appropriate ambulatory settings.
To this end, we encourage State Medicaid and CHIP agencies to work with State public
health agencies, survey agencies, and providers, including hospitals, to notify/inform the
general public and in particular Medicaid and CHIP beneficiaries that appropriate
ambulatory care for the treatment of mild to moderate 2009 H1N1 flu symptoms is
available and to identify where they might receive that care. Again, depending on the
State’s current State Medicaid or CHIP plan, a SPA may be required to effectuate some
of these options to expand provision of and access to appropriate ambulatory care for
2009 H1N1 influenza-related symptoms.
(G)

HIPAA-Compliant Codes for Diagnosis and Treatment of 2009 H1N1

HIPAA-compliant codes are used by providers and payers (including Medicaid and
CHIP) to claim and reimburse for covered services. Effective October 1, 2009, a new
ICD-9 diagnosis code for H1N1 influenza virus will be established to identify/code
patients with suspected or laboratory confirmed 2009 H1N1 influenza. This code will
enable providers and payers to identify, track, claim, and reimburse for covered services
provided to persons who will/could be covered under title XIX.
IV.

Provisions for Beneficiaries Receiving Services Through Managed Care Entities

To the extent that symptoms of suspected or confirmed 2009 H1N1 influenza are sufficiently
severe that a prudent layperson might reasonably expect that the absence of immediate treatment

Page 8 – State Health Official
could result in imminent harm to health, managed care entities may not impose prior
authorization or referral requirements prior to the assessment, diagnosis and treatment
of Medicaid or CHIP beneficiaries presenting with such symptoms. In cases in which the
prudent layperson test is not met, Medicaid and CHIP beneficiaries with flu-like symptoms may
seek these services from their primary care provider or obtain any necessary referrals from their
managed care plan. The Medicaid and CHIP programs should inform all managed care entities
in the State of these policies.
V.

People Receiving Home and Community-Based Waiver Services and
State Plan Services

In the case of a 2009 H1N1 pandemic, continuity and quality of care for people with disabilities
and older people with chronic diseases could be seriously impacted. An outbreak could result in
a workforce disruption and could require sudden changes in both the types and location of
services. States will be expected to take advantage of existing program flexibilities and respond
quickly to changing health care needs and ensure provision of quality services.
States have existing flexibility to ensure continuity of services to people currently served under
the section 1915(c) waiver program and State plan who require acute care. Under the 1915(c)
waiver program, States can “hold” the waiver slot so that a waiver participant who has a shortterm hospital or institutional stay can return to the waiver and receive needed community
services – for which Medicaid will reimburse the Federal share (as long as the person still
maintains Medicaid financial eligibility). Under the State plan, if a Medicaid beneficiary
receiving home health care needs to go into a hospital, nursing facility, etc., then home health
services may resume upon discharge, provided the beneficiary still meets the State’s medical
necessity criteria for the receipt of home health care.
States also have existing flexibility to respond to sudden changes in need for services. For
example, if a caregiver becomes ill and unable to provide supports, States have flexibility under
both the 1915(c) and State plan programs to ensure availability of supports. For people already
enrolled in the 1915(c) Home and Community-Based Services (HCBS) waiver program, States
have the authority and flexibility (and a statutory responsibility) to adjust the waiver participant’s
plan of care to respond to changing situations in the participant’s life that may require additional
services. Any services covered under the approved waiver and authorized by the State are
eligible for Federal Medical Assistance Percentage (FMAP). If the State determines that
additional services, not already authorized in the approved waiver, are needed, the State may
request an amendment to the waiver to add additional services or to serve additional persons.
CMS is developing mechanisms through its Web-based waiver application to further expedite the
processing of emergency requests from the waiver programs, in the event of a 2009 H1N1
pandemic.
For people receiving services under the Medicaid State plan, if a primary caregiver for a
beneficiary is ill and unable to provide care, CMS expects that the provider agency would have
an “emergency” plan in place to continue to furnish the services needed by the beneficiary. The
“emergency” plan must be communicated to the beneficiary in advance of an emergency and
may include use of an online worker registry or replacement staff from the agency. We would

Page 9 – State Health Official
expect the State to determine whether all the provider agencies furnishing services have an
emergency plan in place and that it has been communicated to the beneficiary and any
representative. In addition, it should be noted that the regulation governing section 1915(j) of
the Social Security Act (the self-directed personal assistance services State plan option at 42
CFR 441.464(d)(2)(xiii) and 42 CFR 441.468(a)(4), includes a requirement that a beneficiary has
a “back-up” plan in the event a service provider is unable to furnish a needed service and that the
plan is made a part of the participant’s service plan. Finally, the regulation governing section
1915(j) also includes a requirement for a risk assessment of each potential risk to the participant
and the risk management plan that will mitigate any identified risks not assumed by the
participant.
VI.

Healthcare Workforce Planning

Healthcare providers, including inpatient facilities, medical offices, clinics, home health agencies
and others will play a crucial role in the event of an H1N1 pandemic this fall. Planning is
critical, and CMS urges States to work with other state agencies to encourage healthcare
providers to plan for workforce protection and business continuity.
Preparation checklists, toolkits, and guidelines that will assist healthcare providers and service
organizations in planning for a pandemic outbreak can be found at
http://www.flu.gov/plan/healthcare/index.html. CMS encourages States to include this
information in communication to providers about 2009 H1N1.
VII.

Administrative Funding for Activities Related to Education and Outreach

States will continue to have the use of Medicaid and CHIP administrative match for beneficiary
and provider education and outreach. CMS encourages States to ensure that Medicaid and CHIP
beneficiaries and providers are aware of the availability of the 2009 H1N1 vaccine, understand
where beneficiaries may go to receive services, the procedures for receiving those services and
contacts for obtaining additional information. Outreach should be aided by Centers for Disease
Control and Prevention funding awarded to States through Public Health Emergency Response
Program. This funding was intended to provide financial resources for implementing a mass
vaccination campaign at the State, local, tribal, and territorial levels.
VIII. Emergency Medical Services Under Section 1903(v) of the Social Security Act
Individuals who are entitled only to Medicaid coverage of emergency medical services under
section 1903(v) include those who meet all other Medicaid eligibility requirements such as State
residency, income, categorical status, but are undocumented or lawfully residing in the U.S. but
subject to the “5-year waiting period.” Emergency medical services related to H1N1 influenza
are available to these individuals consistent with section 1903(v).
IX.

Coordination with Other Federal Resources and Programs

States should ensure that their Medicaid and CHIP plans for the 2009 H1N1 preparation and
response activities are consistent and coordinate with other Federal funds such as the Public

Page 10 – State Health Official
Health Emergency Preparedness (PHEP) and Public Health Emergency Response (PHER)
cooperative agreements from CDC, and the Hospital Preparedness Program (HPP) from the
Assistant Secretary for Preparedness and Response (ASPR).
In conclusion, CMS understands that States are already working on these and many other 2009
H1N1-related issues, and we look forward to partnering with you to ensure all eligible
beneficiaries have access to timely care. We hope this letter is a helpful beginning. If you have
any questions, please contact Ms. Krista Drobac at (202) 205-3067 or
Krista.Drobac@cms.hhs.gov.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

